JUSTIN M. HEILIG
HILL RIVKINS LLP
45 Broadway, Suite 1500
New York, NY 10006
Tel: (212) 669-0600
Fax: (212) 669-0698
Attorneys for Plaintiff


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 MITSUI SUMITOMO INSURANCE
 COMPANY, LTD.,
                                                      Case No. 20-cv-5900
                    Plaintiff,

 - against -                                             COMPLAINT

 KOREAN AIR LINES CO., LTD.,

                    Defendant.



       Plaintiff Mitsui Sumitomo Insurance Company, Ltd. (“Mitsui”), by and through

its attorneys Hill Rivkins LLP, as and for its Complaint against Korean Air Lines

Co., Ltd. (“Defendant”), alleges upon information and belief as follows:


1.     This subrogation action arises from loss or damage to a Yokogawa Cell Voyager

CV8000 high-content screening system (the “Cargo”) transported by international air

carriage from Japan to the United States in December 2018.


2.     This Honorable Court has jurisdiction pursuant to 28 USC § 1331, in that the

action is governed by the Convention for the Unification of Certain Rules for

International Carriage by Air, done at Montreal on 28 May 1999 (entered into force

                                          1
Nov. 4, 2003), S. Treaty Doc. No. 106-45, commonly known as the “Montreal

Convention.”


3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and/or Article

33 of the Montreal Convention insofar as: Defendant operates in this District and is

subject to the personal jurisdiction of this Honorable Court; and the shipment at issue

was routed through John F. Kennedy International Airport (“JFK”).


4.    At all times relevant hereto, Plaintiff Mitsui was and now is a corporation

organized and existing under Japanese law with an office and place of business at 11-

1, Kanda Surugadai 3-Chome, Chiyoda-ku, Tokyo, 101-8011, Japan, engaged in

business as part of the MS&AD Group of insurance companies. Mitsui’s third party

claims administrator in the United States was and now is Mitsui Sumitomo Marine

Management (U.S.A.), Inc., a corporation organized and existing under New York

law, with an office and place of business at 560 Lexington Avenue, New York, NY

10022.


5.    At all times relevant hereto, Defendant was and now is a corporation organized

and existing by virtue of Korean law, registered to do business within the State of

New York as a foreign business corporation (DOS ID #561577), with an office and

place of business at Terminal 1, Building 55, John F. Kennedy International Airport,

Jamaica, NY 11430, engaged in business as a common air carrier of goods for hire,

and issuing air waybills for the international carriage of goods aboard aircraft.




                                          2
6.    At all times relevant hereto, Mitsui’s insured, Fujifilm Wako Automation

Corporation (“Fujifilm”), was the consignee and/or owner of the Cargo at issue in this

action. Pursuant to an insurance claim made under a policy then in force and effect,

and prior to the commencement of this action, Mitsui reimbursed Fujifilm for the loss

or damage to the Cargo, and thereby became subrogated to all of Fujifilm’s rights,

remedies, and causes of action with respect to the Cargo, including the claims

asserted against Defendant herein.


7.    Mitsui bring this action on its own behalf and, as agent and trustee, on behalf

of and for the interest of all parties who may be or become interested in the Cargo, as

their respective interests may ultimately appear, and Mitsui is entitled to maintain

this action.


8.    In or about December 2018, the Cargo was tendered to Defendant in good order

and condition, and suitable in every respect for the intended transportation, which

Defendant received, accepted, and agreed to transport by air carriage for certain

consideration from Osaka, Japan to Boston, Massachusetts (via JFK), as more fully

described in air waybill no. 180-2487 2820.


9.    However, the Cargo was physically damaged during transit while in the charge

of Defendant, rendering the high-precision electronic equipment a total loss.


10.   By reason of the premises, Defendant failed to deliver the Cargo at destination

in the same good order and condition as it was received; was negligent and careless



                                          3
in its handling of the Cargo; breached its statutory, common-law, and contractual

duties and obligations as an air carrier and/or bailee of the Cargo; and was otherwise

at fault.


11.    Plaintiff Mitsui and its subrogor Fujifilm have duly performed all duties,

obligations, and conditions precedent to be performed on their part, including but not

limited to providing Defendant with timely written notice of the loss and damage to

the Cargo upon discovery pursuant to Article 31 of the Montreal Convention.


12.    Mitsui has sustained damages as nearly as same can now be estimated, no part

of which has been paid, although duly demanded, in the amount of $597,328.00.


       WHEREFORE, Plaintiff Mitsui prays:

        (i)     that process in due form of law may issue against Defendant according

                to the practice of this Court, citing it to appear and answer the

                foregoing;


        (ii)    that a judgment may be entered in the favor of Mitsui against

                Defendants in the amount of $597,328.00, together with costs, interest,

                and reasonable attorney’s fees; and


        (iii)   for such other and further relief as this Court may deem just and proper

                under the circumstances.




                                            4
Dated: New York, New York
       December 4, 2020         HILL RIVKINS LLP, Attorneys for
                                Mitsui Sumitomo Insurance Co., Ltd.



                                By:    1                         .
                                Justin M. Heilig
                                45 Broadway, Suite 1500
                                New York, New York 10006
                                Tel: (212) 669-0600
                                Fax: (212) 669-0698
                                Email: jheilig@hillrivkins.com




                            5
